EXAMINERS AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.


Information Disclosure Statement 
The Information Disclosure Statement filed 8/17/2021 has been reviewed. 


Rejections Withdrawn
Double Patenting
In light of the filing and approval of the terminal disclaimer the rejection of claims 1-20 on the basis of nonstatutory obviousness-type double patenting as being  Nguyen et al. US 2009/0071493 (3/19/2009) is withdrawn.

In light of the filing and approval of the terminal disclaimer the rejection of claims  1-20 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 15/630,421 in view of Nguyen et al. US 2009/0071493 (3/19/2009) is withdrawn.

In light of the filing and approval of the terminal disclaimer the rejection of claims 1-20 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent Application No. 15/630,426 in view of Nguyen et al. US 2009/0071493 (3/19/2009) is withdrawn.  


Examiners Amendment
1.         An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
2.         Authorization for this Examiner's Amendment was given in an August 17, 2020 telephone conference with Alexandra S. Anoff. 

3.         The claims are amended as follows:

2.    (Amended) The method of claim 1, wherein the one or more detersive surfactants comprises an anionic surfactant selected from the group consisting of ammonium lauryl sulfate, include ammonium lauryl sulfate, ammonium laureth sulfate, triethylamine lauryl sulfate, triethylamine laureth sulfate, triethanolamine lauryl sulfate, triethanolamine laureth sulfate, monoethanolamine lauryl sulfate, monoethanolamine laureth sulfate, diethanolamine lauryl sulfate, diethanolamine laureth sulfate, lauric monoglyceride sodium sulfate, sodium lauryl sulfate, sodium laureth sulfate, potassium lauryl sulfate, potassium laureth sulfate, sodium lauryl sarcosinate, sodium lauroyl sarcosinate, lauryl sarcosine, cocoyl sarcosine, ammonium cocoyl sulfate, ammonium lauroyl sulfate, sodium cocoyl sulfate, sodium lauroyl sulfate, potassium cocoyl sulfate, potassium lauryl sulfate, triethanolamine lauryl sulfate, triethanolamine lauryl sulfate, monoethanolamine cocoyl sulfate, monoethanolamine lauryl sulfate, sodium tridecyl benzene sulfonate, sodium dodecyl benzene sulfonate, sodium cocoyl isethionate and combinations thereof.
3.    (Amended) The method of claim 1, wherein the shampoo composition comprises from about 5% to about 25% of the one or more detersive surfactants by weight of the shampoo composition.
4.    (Amended) The method of claim 1, wherein the shampoo composition comprises from about 7% to about 22% of the one or more detersive surfactants by weight of the shampoo composition.
5.    (Amended) The method of claim 1, wherein the shampoo composition comprises from about 9% to about 18% of the one or more detersive surfactants by weight of the shampoo composition.
6.    (Amended) The method of claim 1, wherein the shampoo composition comprises from about 11% to about 15% of the one or more detersive surfactants by weight of the shampoo composition.

19. (Amended) A method comprising:
a. inhibiting copper deposition on hair and facilitating the removal of copper deposited on hair by applying to the hair the shampoo composition comprising:
i.    from about 0.01% to about 1%, by weight of the composition, of a chelant wherein the chelant consists of 2,3-Triethylenetetramine;

iii.    a cationic polymer;
iv.    a silicone;
v.    from about 75% to about 98% of an aqueous carrier, by weight of the shampoo composition;
vi.    a pH of about 3 to about 8;
wherein the chelant penetrates inside a hair fiber forming a copper-chelant complex;
b. rinsing the shampoo composition from the hair and the copper-chelant complex from the hair thereby removing the copper from the hair.[[.]]
20. (Amended) The method of claim 19 wherein the one or more detersive surfactants comprises ammonium lauryl sulfate



Conclusion
Claims 1-20 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619